IN THE UNITED STATES COURT OF APPEALS

 

United States Courts FOR THE FIFTH CIRCUIT
Southern District of Texas
FILED
October 11, 2018 No. 17-41252
David J. Bradley, Clerk of Court 1:15-cv-144 A True Copy
Certified order issued Oct 11, 2018
JESUS CERVANDO LOPEZ, fe W. Comes
Clerk, U.S. Court of Appeals, Fifth Circuit
Petitioner-Appellant

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent-Appellee

 

Appeal from the United States District Court
for the Southern District of Texas

 

ORDER:

Jesus Cervando Lopez, Texas prisoner # 1784120, appeals the district
court’s denial of his Federal Rule of Civil Procedure 60(b)(6) motion as an
unauthorized second or successive 28 U.S.C. § 2254 application in part and as
moot in part. Counsel appointed to represent Lopez on appeal filed a motion
for leave to withdraw and a brief in accordance with Anders v. California, 386
U.S. 738 (1967). See Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir. 1976).
Lopez has filed a response, in which he argues that he received ineffective
assistance of habeas counsel in the district court.

Lopez is required to obtain a certificate of appealability (COA) to appeal
the denial of his Rule 60 motion. See Cardenas v. Thaler, 651 F.3d 442, 448
(5th Cir. 2011); Ochoa Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir.
No. 17-41252

2007). His notice of appeal is construed as a request for a COA. See FED.
R. APP. P. 22(b). A COA may be issued only if Lopez makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

A review of counsel's Anders brief and the relevant portions of the record
reveal no nonfrivolous issue for appellate review. See United States v. Flores,
632 F.3d 229, 232-34 (5th Cir. 2011). Further, “ineffectiveness or
incompetence of counsel during Federal or State collateral post-conviction
proceedings shall not be a ground for relief’ in a § 2254 proceeding. 28 U.S.C.
§ 2254(i). Accordingly, counsel’s motion for leave to withdraw is GRANTED,
and counsel is excused from further responsibilities herein. The request for a

COA is DENIED.

/s/ Stephen A. Higginson

 

STEPHEN A. HIGGINSON
UNITED STATES CIRCUIT JUDGE
United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE
NEW ORLEANS, LA 70130

October 11, 2018

Mr. David J. Bradley

Southern District of Texas, Brownsville
United States District Court

600 E. Harrison Street

Room 1158

Brownsville, TX 78520

No. 17-41252 Jesus Lopez v. Lorie Davis, Director
USDC No. 1:15-CV-144

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

uYLe W. CAYCE, Clerk
j Oo?
By:

Angelique B. Tardie, Deputy Clerk
504-310-7715

 

ce w/encl:
Mr. Jesus Cervando Lopez
Ms. Jessica Michelle Manojlovich
Mr. Edward Larry Marshall
Mr. Gregory Don Sherwood
